         Case 1:19-cv-01974-TNM Document 89 Filed 03/16/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 COMMITTEE ON WAYS AND MEANS,
 UNITED STATES HOUSE OF
 REPRESENTATIVES,

                       Plaintiff,

        v.                                              No. 1:19-cv-01974-TNM

 UNITED STATES DEPARTMENT OF THE
 TREASURY, et al.,

                       Defendants,

 DONALD J. TRUMP, et al.,

                       Defendant-Intervenors.


                       NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiff respectfully notifies the Court of the D.C. Circuit’s recent Order (attached as

Exhibit A) in Committee on the Judiciary v. McGahn, No. 19-5331 (D.C. Cir.), vacating the

panel’s February 28, 2020 judgment and granting rehearing en banc, and in United States House

of Representatives v. Mnuchin, No. 19-5176 (D.C. Cir.), ordering rehearing en banc. Both

McGahn and Mnuchin involve the Article III standing of the House or its committees in cases

involving the Executive Branch, an issue Defendants and Defendant-Intervenors have contested

in this case. The D.C. Circuit has scheduled McGahn and Mnuchin for oral argument before the

en banc court on April 28, 2020.

                                              Respectfully submitted,

                                              /s/ Douglas N. Letter
                                              Douglas N. Letter (DC Bar No. 253492)
                                                  General Counsel
        Case 1:19-cv-01974-TNM Document 89 Filed 03/16/20 Page 2 of 2



                                   Todd B. Tatelman (VA Bar No. 66008)
                                      Principal Deputy General Counsel
                                   Megan Barbero (MA Bar No. 668854)
                                      Deputy General Counsel
                                   Josephine Morse (DC Bar No. 1531317)
                                      Deputy General Counsel
                                   Adam A. Grogg (DC Bar No. 1552438)
                                      Associate General Counsel

                                   OFFICE OF GENERAL COUNSEL
                                   U.S. HOUSE OF REPRESENTATIVES
                                   219 Cannon House Office Building
                                   Washington, D.C. 20515
                                   Telephone: (202) 225-9700
                                   douglas.letter@mail.house.gov

                                   Counsel for Plaintiff Committee on Ways and
                                      Means, U.S. House of Representatives

March 16, 2020




                                      2
Case 1:19-cv-01974-TNM Document 89-1 Filed 03/16/20 Page 1 of 3




                    Exhibit A
     Case 1:19-cv-01974-TNM Document 89-1 Filed 03/16/20 Page 2 of 3
                 United States Court of Appeals
USCA Case #19-5176    Document #1833513      Filed: 03/13/2020 Page 1 of 2
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT


No. 19-5176                                               September Term, 2019
                                                                      1:19-cv-00969-TNM
                                                     Filed On: March 13, 2020
United States House of Representatives,

             Appellant

      v.

Steven T. Mnuchin, in his official capacity as
Secretary of the United States Department of
the Treasury, et al.,

             Appellees


No. 19-5331
                                                                      1:19-cv-02379-KBJ
Committee on the Judiciary of the United
States House of Representatives,

             Appellee

      v.

Donald F. McGahn, II,

             Appellant

      BEFORE:       Srinivasan, Chief Judge, and Henderson, Rogers, Tatel, Garland,
                    Griffith, Millett, Pillard, Wilkins, Katsas*, and Rao*, Circuit Judges

                                        ORDER

       On March 6, 2020, the Committee on the Judiciary timely filed a petition for
rehearing en banc in Committee on the Judiciary of the U.S. House of Representatives v.
McGahn, No. 19-5331 (D.C. Cir. Feb. 28, 2020). In U.S. House of Representatives v.
Mnuchin, No. 19-5176, the panel requested a vote of the en banc court to determine
whether to rehear Mnuchin en banc in light of the common issue of Article III standing
presented in that case and McGahn. See D.C. Circuit Handbook of Practice and Internal
Procedures 60 (2019) (judge may suggest en banc consideration prior to panel
decision); Fields v. Office of Eddie Bernice Johnson, No. 04-5315 (D.C. Cir. Apr. 29,
2005) (en banc) (en banc review granted in two cases presenting common issue); United
States v. Crowder, No. 92-3133 (D.C. Cir. May 17, 1995) (en banc) (same).

* Circuit Judges Katsas and Rao did not participate in these matters.
     Case 1:19-cv-01974-TNM Document 89-1 Filed 03/16/20 Page 3 of 3
USCA Case #19-5176    Document #1833513      Filed: 03/13/2020 Page 2 of 2
                  United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT


No. 19-5176                                                 September Term, 2019
No. 19-5331
A vote was taken and a majority of the judges eligible to participate voted to rehear
McGahn and Mnuchin en banc. Upon consideration of the foregoing, it is

      ORDERED that the petition for rehearing en banc filed in McGahn, No. 19-5331,
be granted and the judgment in that case filed February 28, 2020, be vacated. It is

       FURTHER ORDERED that these cases be scheduled for oral argument before
the en banc court on Tuesday, April 28, 2020. Senior Circuit Judge Sentelle, a member
of the merits panel in Mnuchin, will sit on the en banc panel for that case only. It is

       FURTHER ORDERED that the parties and amici curiae in Mnuchin provide 30
additional paper copies of their previously filed briefs and joint appendix to the court by
4:00 p.m. on March 26, 2020. It is

       FURTHER ORDERED that the parties and amici curiae in McGahn provide 30
additional paper copies of their previously filed briefs, supplemental briefs, and joint
appendix to the court by 4:00 p.m. on March 26, 2020. It is

       FURTHER ORDERED that the parties file supplemental briefs in each case, not
to exceed 6,500 words, addressing only Article III standing. The following supplemental
briefing schedule will apply in these cases:

       Appellant’s Brief in McGahn, No. 19-5331          March 30, 2020, by 4:00 p.m.
       Appellant’s Brief in Mnuchin, No. 19-5176

       Appellee’s Brief in McGahn, No. 19-5331           April 16, 2020, by 4:00 p.m.
       Appellee’s Brief in Mnuchin, No. 19-5176

      In addition to electronic filing, the parties are to submit 30 paper copies of their
supplemental briefs to the court by the time and date due.

       Because the briefing schedule is keyed to the date of argument, the court will
grant requests for extension of time limits only for extraordinarily compelling reasons. All
briefs and appendices must contain the date that the case is scheduled for oral
argument at the top of the cover. See D.C. Cir. Rule 28(a)(8).

       A separate order will issue regarding allocation of oral argument time.

                                        Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                  BY:    /s/
                                                         Michael C. McGrail
                                                         Deputy Clerk

                                           Page 2
